 1
 2

 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
11    E*HEALTHLINE.COM, INC., a                    No. 2:18-cv-01069-MCE-EFB
      Delaware corporation,
12
                       Plaintiff,
13                                                 ORDER
            v.
14
      PHARMANIAGA BERHAD and
15    MODERN INDUSTRIAL INVESTMENT
      HOLDING GROUP COMPANY
16    LIMITED,
17                     Defendants.
18
19         Presently before the Court is Plaintiff’s Request for Entry of Default as to

20   Defendant Modern Industrial Investment Holding Group Company Limited (“Modern).

21   Having reviewed that Request, the Court is not satisfied that Modern has been properly

22   served as required by the applicable Rules. Nor is the Court at all convinced that it

23   would have jurisdiction over Modern even if service has been properly effectuated.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                  1
 1          Accordingly, Plaintiff’s Request (ECF No. 34) is hereby DENIED without prejudice
 2   to refiling. Any renewed request shall include specific information with citation to the

 3   appropriate authorities as to why entry of default is proper in this case.
 4          IT IS SO ORDERED.
 5   Dated: October 23, 2018
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
